Name: COMMISSION REGULATION (EC) No 929/97 of 23 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 24. 5 . 97 EN Official Journal of the European Communities No L 133/ 15 COMMISSION REGULATION (EC) No 929/97 of 23 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 24 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 325, 14 . 12 . 1996, p. 5 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 133/ 16 EN Official Journal of the European Communities 24. 5. 97 ANNEX to the Commission Regulation of 23 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 30 212 52,2 999 52,2 0709 90 75 052 70,7 999 70,7 0805 10 31 , 0805 10 33, 0805 10 35 052 65,0 204 44,8 448 28,0 600 53,8 624 38,7 625 39,1 999 44,9 0805 30 20 388 76,2 528 61,7 999 68,9 0808 10 61 , 0808 10 63 , 0808 10 69 060 53,0 388 82,0 400 75,1 404 104,0 442 83,8 508 92,3 512 79,4 528 74,0 804 101,6 999 82,8 0809 20 39 400 264,8 999 264,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.